DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 02/08/21.

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
3.	The rejection of Claims 35 and 36 under 35 U.S.C. 103(a) as being unpatentable over Ikeda et al. (WO 2004/018587 A1) in view of Thompson et al. (US 6,242,115 B1) as set forth in the Non-Final Rejection filed 11/17/20 is overcome by the cancellation of the claims.

4.	The rejection of Claims 33, 34, 37, and 53-56 under 35 U.S.C. 103(a) as being unpatentable over Ikeda et al. (WO 2004/018587 A1) in view of Thompson et al. (US 6,242,115 B1) as set forth in the Non-Final Rejection filed 11/17/20 is overcome by the Applicant’s amendments.

Restriction/Election Requirement
5.	In view of the Applicant’s amendments, previously withdrawn Claims 57 and 58 have now been rejoined and considered for Examination.

6.	Claims 33, 34, 37, and 53-58 are pending.  No claims have been withdrawn from consideration.

Examiner’s Note
7.	The Office has relied upon national phase publication Ikeda et al. (US 2006/0043858 A1) as the English equivalent of WIPO publication WO 2004/018587 A1 (herein referred to as “Ikeda et al.”).

Allowable Subject Matter
8.	Claims 33, 34, 37, and 53-38 are allowed.
	The closest prior art is provided by Ikeda et al. (WO 2004/018587 A1), which discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-injecting layer, and cathode ([0084]); the following compound serves as light-emitting material in the light-emitting layer of the device ([0006]-[0007], [0064]):

    PNG
    media_image1.png
    189
    413
    media_image1.png
    Greyscale

(page 7).  Ikeda et al. further discloses that conventional hole-transporting materials known in the art comprise the hole-transporting layer ([0099]).  However, it is the positon of the Office that neither Ikeda et al. singly nor in combination with any other prior art provides sufficient motivation to produce the organic EL device as recited by the Applicant, particularly in regards to the nature of compound of formula (7).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.